In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-033 CR

____________________


KENDRIX JAMES NOEL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 83972




MEMORANDUM OPINION (1)
	On March 6, 2003, the State of Texas filed a motion to dismiss for lack of
jurisdiction the appeal of Kendrix James Noel.  The appellant did not respond to the
motion or otherwise identify any issues unrelated to the conviction that may be raised on
appeal.  This is an appeal from a felony case in which the trial court followed the plea
bargain agreement as to punishment.  The notice of appeal filed on December 18, 2002,
did not comply with the mandatory notice requirements then in effect for appeals in plea-bargained felony cases.  See Tex. R. App. P. 25.2(b)(3).  The Court finds that the notice
of appeal filed by the appellant did not invoke this Court's appellate jurisdiction.  See
White v. State, 61 S.W.3d 424, 428-29 (Tex. Crim. App. 2001).  Accordingly, the State's
motion to dismiss is GRANTED and the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered March 20, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.